Citation Nr: 1624473	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-44 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for sinusitis. 

3. Entitlement to service connection for obstructive sleep apnea. 

4. Entitlement to service connection for prostatitis. 

5. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and an adjustment disorder with anxiety. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988, and from July 2006 to April 2007.  The Veteran has additional service in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2014, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In October 2014, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, for the reasons discussed below, another remand in this case is required. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected bilateral spermatocele and orchialgia has been raised by the record in a January 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for bilateral hearing loss, sinusitis, obstructive sleep apnea, prostatitis, and an acquired psychiatric disability.  See 38 C.F.R. § 19.9.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).

The Veteran was afforded VA examinations in connection with the claims on appeal. When VA undertakes to provide an examination, it must ensure that the examination and opinions therein are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In review of the VA examinations, the Board finds that new VA examinations are required prior to adjudication of these claims.  
 
Upon VA audiological examination in May 2009, the Veteran reported exposure to loud noises during his active service deployment in Iraq. Following examination, though, the VA examiner indicated that the Veteran demonstrated hearing acuity within normal limits in both ears. Additional treatment records, however, reflect a diagnosis of high frequency hearing loss. Accordingly, a new VA examination is needed to assist in determining the nature and etiology of the Veteran's hearing loss disability. 

Upon VA general medical examination in July 2009, the Veteran reported sinus-related symptoms, sleep apnea, and urinary symptoms as beginning following his deployment in Iraq. Following examination, the VA examiner provided diagnoses of recurrent sinusitis in remission, sleep apnea, and chronic prostatitis. Despite providing current diagnoses for the Veteran's symptoms, the VA examiner did not provide a medical opinion regarding the likely etiology of these three conditions. Accordingly, new VA examinations are needed to assist in determining the nature and etiology of the Veteran's sinusitis, obstructive sleep apnea, and prostatitis. 

The Veteran underwent VA psychological examination in August 2008, December 2008, and May 2009. Following examination in August 2008, the VA examiner diagnosed adjustment disorder with depressed and anxious mood secondary to left testicular pain, anxiety disorder, and alcohol dependence; the VA examiner specifically denied a diagnosis of PTSD and indicated that the Veteran's diagnoses were not related to his service in Iraq. Following examination in December 2008, the VA examiner diagnosed adjustment disorder with mixed affect response secondary to groin pain and PTSD secondary to childhood sexual abuse. Following examination in May 2009, the VA examiner diagnosed major depressive disorder in partial remission, PTSD predominantly related to childhood sexual abuse, pain disorder, and alcohol abuse. Additional treatment records reflect diagnoses of occupational problem, parent relational problem, personality disorder, and malingering. While the evidence demonstrates that the Veteran has a current acquired psychiatric disability, it is unclear whether this disability was caused or aggravated by the Veteran's service or one of his service-connected disabilities. Accordingly, a new VA examination is needed. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5). However, the DSM-IV governs all applications for benefits received by VA or that were pending before the AOJ prior to August 4, 2014. The RO certified the Veteran's appeal to the Board in December 2012; therefore, the acquired psychiatric claim is governed by DSM-IV. Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disability must also be considered using the DSM-IV criteria.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA medical records and associate them with the claims file.

2. Schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of any current hearing loss disability.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, audiological examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current hearing loss disability?

If no, the VA examiner should reconcile this finding with treatment records that reflect a diagnosis of high frequency hearing loss. 

b. If a current hearing loss disability is found, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability had its onset in service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's claimed sinusitis.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current disability related to the sinuses?

b. If a current sinus disability is found, is it at least as likely as not (a 50 percent probability or greater) that the current disability began during service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's obstructive sleep apnea.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the obstructive sleep apnea began during service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's current prostatitis.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the prostatitis began during service or is otherwise etiologically related to active service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the prostatitis was 
(i) caused or (ii) aggravated (permanently worsened) by the service-connected bilateral spermatocele and orchialgia?

If the opinion is that the service-connected bilateral spermatocele and orchialgia aggravated the prostatitis, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the any acquired psychiatric disability. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to identify all psychiatric diagnoses for the Veteran during the appeal period, using either the DSM-5 or DSM-IV criteria.

For each psychiatric disability identified, the VA examiner is then specifically requested to offer the following opinions:

a. Did the psychiatric disability clearly and unmistakably preexist the Veteran's service?

b. If yes, was the psychiatric disability clearly and unmistakably not aggravated by the Veteran's service?

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood, much higher than a 50 percent probability.

c. If it is the examiner's opinion that there is no clear and unmistakable evidence that the psychiatric disability either preexisted service or was not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the psychiatric disability is directly related to service. In this case, the examiner is requested to provide the following opinions:

i. Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disability had its onset during service, or is otherwise related to active service?

ii. Is it at least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disability was (i) caused or (ii) aggravated (permanently worsened) by a service-connected disability?

If the opinion is that a service-connected disability aggravated the acquired psychiatric disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






